Citation Nr: 9900774	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  98-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1969 to September 
1971.

This matter comes before the Board of Veterans Appeals 
(Board) from a January 1988 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In a VA Form 9, Appeal to Board of Veterans Appeals, 
received in May 1998, the veteran checked the block on the 
form that indicated that he desired to appear personally at a 
local VA office before a member of the Board of Veterans 
Appeal.  The veteran has not been afforded an opportunity for 
a hearing at the local VA office before a member of the Board 
of Veterans Appeals.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:  

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  The RO should notify the veteran 
of the scheduled hearing, and place a 
copy of that notice in the veterans 
claims folder.

Thereafter, the case should be returned to the Board if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
